Case:19-03329-jwb Doc #:22 aaaw ere Pqoe OSAacehle
LED 2600 S Sheridan i.
* Musheope tit 4aUHH

ZOI9NOV.15 AH 9:55

ae cou Cose No. WG \4-0332 y
Michelle MW Ison
Cleck sy tho Banhcutey ‘cuts

re Dinision Ne N...Root #200
ea Ragics, M 4 UAcOS

Dea Clech Nonember IO 10 2079

\ & ‘Ning, \n he obvte cagboned
ose ‘ ease a ok) CICOQUN nein ene Lbs
ered b ‘hee Bs One. \ 2s ¢ Septem ber
200 +h October 2 20\4 Which s Shows
\wo (2) e os ‘e Vocab et vif
Ve, Q chon ac \I
the ‘ Y terigve Y 2 gollece tay SU ds. (eclen

ners Crlobec 1, 201%
or Wee TS we waias Show
Weck

\idloons oF Ms, Cot Sy ©

ney GeO Co ee
nee 6 poi role yyhonal
ACCOUN

(\ )
6B, 1S Aga Sul
Laren a ar RPGS was emlanhn

In Ini aChweny xtechor, &\ APO
Sottoe WUOt hoe Revert 8200
onineg x | son vanaf S (a
Soni q\\ Q vy tg) Col Covauedilt Cr
VARS = No age In\Yh eo ON 9 oi
r\

tnsisang a oF Clay eT especial]
dntacte RAC) Q°
Yoc\ Vy a a gt

Dwector RNS S T tbe eCeNe On}

ce
wt adh his Vongcable caych *2
CRIER Boo MAC, Ag oNucT Vig ub
Ee 5 Ww *Xhe Neots psn wy
gaan, As Well Gs a Quad aa
oc AIOCY Wd) MOM of Vhis Soa
TW You :

byes Strcetoly,

(atot

(2
Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 3of9
Date: 10/02/2019 08:52:11 Michigan Department Of Corrections

Trust Account Statement

For the period 09/01/2019 to 10/02/2019

MDOC Nbr.: 250282 Name: Cadarette, Jeffrey Lee

Current

Lock Loc.: E Unit:025:Top:B
Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005

Page 1 of 3

Active: Yes

 

 

Current Balance: .27 Hold Balance: .00 Account Dates: 05/14/2009 AIC. Status: Active
Sub Account Details
Balance As of Balance As of
Account Code Account Name 09/01/2019 10/02/2019
Trust-Brooks Facility Caseload
2101 Offender Funds 0.48 0.27
2198 Freeze 0.00 0.00
Trust-Saginaw Regional Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Huron Valley Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Alger Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Gus Harrison Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Carson City Regional Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Chippewa Regional! Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Kinross Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-lonia Maximum Caseload TO
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Marquette Prison Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Oaks Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Riverside/Deerfield/RMI Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Egeler Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-SMR Jackson Caseload
2101 Offender Funds 0.00 0.00
ea

~% Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 4of9
Date: 10/02/2019 08:52:11 Michigan Department Of Corrections Page 2 of 3

Trust Account Statement
For the period 09/01/2019 to 10/02/2019

 

 

 

 

Current
MDCC Nbr.: 250282 Name: Cadarette, Jeffrey Lee Lock Loe.: E Unit:025:Top:B
- Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005 Active: Yes
Current Balance: .27 Hold Balance: .0O Account Dates: 05/14/2009 AIC, Status: Active
Balance As of Balance As of
Account Code Account Name 69/01/2019 10/02/2019
Trust-SMR Jackson Caseload
2198 Freeze 0.00 0.00
Trust-Bellamy Creek Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Maxey Caseload
2101 Offender Funds . 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Chippewa Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Debts & Obligations
Effective Original Amount Amount
Deduction Type Information No. Date Amount Paid Owed
Trust-Carson City Regional Caseload
MEDS Medical Costs (State) Obligation 02/20/2018 50,717.19 0.00 §0,717.19
Trust-Kinross Caseload
MEDS __ Medical Costs (State) Obligation 75320517 01/27/2017 9,438.60 3,065.36 6,373.24
Trust-Riverside/Deerfield/RMI Facility Caseload
OLCPB Legal Copies (PBF) 88661698 05/16/2019 3.10 0.00 3.10
OLCPB Legal Copies (PBF) 88661699 05/16/2019 3.10 0.00 3.10
OLPPB Legal Postage (PBF) ~ ~~ 84071907 ~~~ 07/27/2018 - - 0:68" 0.00 0.68
OLPPB Legal Postage (PBF) 84222002 08/07/2018 0.47 0.00 0.47
Transaction Details
GJ No. Date Description Debit Credit
Trust-Brooks Facility Caseload
$0306195 ‘09/10/2019 GTL G7L EFT Receipts 100.00
1121 GTL EFT Receipts 100.00
2566 Institution Medical Payable 50.00
2101 Offender Funds 50.00
Narration: Batch: 2522973, Ref:HILL,KATHERINE-09/09/2019
90311298 09/41/2019 CRT Commissary Regular Transaction 49.86
2101 Offender Funds 49.86
2501 Payable to Commissary 49.86
Narration: Batch: 2523510, Ref:102816872-Keefe Debit -
90332265 09/13/2019. GTL GTL EFT Receipts 100.00
1121 GTL EFT Receipts 400.00
2566. Institution Medical Payable 50.00
2101 Offender Funds . 50.00
Narration: Batch: 2524575, Ref-HILL,KATHERINE-09/12/2019
90585336 09/19/2019 JPAYJD JPay Media Credit Payable 7.00
2101 Offender Funds 7.00
2600 JPay Media Credit Payable 7.00
Narration: Batch: 2527091, Ref:0056674289-JPAY E-STAMP -
90594151 09/20/2019 LPOSPBF Legal Postage Disbursement (PBF) 50

2101 Offender Funds 0.50
Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 5of9
Date: 10/02/2019 08:52:11 Michigan Department Of Corrections Page 3 of 3

Trust Account Statement
For the period 09/01/2019 to 10/02/2019

 

 

 

Current
MDOC Nbr.: 250282 Name: Cadarette, Jeffrey Lee Lock Loc.: E Unit:025:Top:B
Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005 Active: Yes
Current Balance: .27 Hold Balance: .0O Account Dates: 05/14/2009 AIC. Status: Active
GJ No. Date Description Debit Credit
Trust-Brooks Facility Caseload
2582 Postage (PBF) Payable - Direct 0.50
Narration: Batch: 2527381, Ref:EXP -
90626504 09/25/2019 CRT Commissary Regular Transaction 42.85
2101 Offender Funds 42.85
2501 Payable to Commissary 42.85
Narration: Batch: 2528479, Ref:102843533-Keefe Debit -
-_ Total Receipts: ~ 200.00

Total Disbursments: 100.21
; Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 6of9
Date: 11/04/2019 13:39:08 Michigan Department Of Corrections Page 1 of 3

Trust Account Statement
For the period 10/01/2019 to 11/04/2019

 

 

MDOC Nbr: 250282 Name: Cadarette, Jeffrey Lee Lock Loo. E Unit:008:Top:A
Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005 Active: Yes
Current Balance: 407.86 Hold Balance: .00 Account Dates: 05/14/2009 AIC. Status: Active
Sub Account Details
Balance As of Balance As of
Account Code Account Name 10/01/2019 11/04/2019
Trust-Brooks Facility Caseload
2101 Offender Funds 0.27 407.86
2198 Freeze 0.00 0.00
Trust-Saginaw Regional Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze —_ 7 _ _ 0.00 0.00
Trust-Huron Valley Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.60 0.00
Trust-Alger Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Gus Harrison Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Carson City Regional Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Chippewa Regional Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Kinross Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trustionia Maximum Caseload , . - Te eee
2101 Offender Funds 0.00 0.00 -
2198 Freeze 0.00 . 0.00
Trust-Marquette Prison Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Oaks Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Riverside/Deerfield/RMI Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Egeler Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00

Trust-SMR Jackson Caseload
2101 Offender Funds 0.00 0.00
Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 7 of 9
Date: 11/04/2019 13:39:08 Michigan Department Of Corrections Page 2 of 3

Trust Account Statement
For the period 10/01/2019 to 11/04/2019

 

 

 

 

Current
MOCC Nbr.: 250282 Name: Cadarette, Jeffrey Lee Lock Loc.: E Unit:008:Top:A
Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005 Active: Yes
Current Balance: 407.86 Hold Balance: .00 Account Dates: 05/14/2009 AIC. Status: Active
Balance As of Balance As of
Account Code Account Name 10/01/2019 11/04/2019
Trust-SMR Jackson Caseload
2198 Freeze 0.00 0.00
Trust-Beliamy Creek Facility Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.00
Trust-Maxey Caseload
2101 Offender Funds 0.00 - 0.00
2198 Freeze 0.00 0.00
Trust-Chippewa Caseload
2101 Offender Funds 0.00 0.00
2198 Freeze 0.00 0.60
Debts & Obligations
Effective Original Amount Amount
Deduction Type Information No. Date Amount Paid Owed
Trust-Carson City Regional Caseload
MEDS Medical Costs (State) Obligation 02/20/2018 50,717.19 0.00 50,717.19
Trust-Kinross Caseload
MEDS Medical Costs (State) Obligation 75320517 01/27/2017 9,438.60 3,730.51 5,708.09
Trust-Riverside/Deerfield/RMI Facility Caseload
OLCPB Legal Copies (PBF) 88661698 05/16/2019 3.10 0.00 3.10
OLCPB Legal Copies (PBF) 88661699 05/16/2019 3.10 0.00 3.10
OLPPB Legal Postage (PBF) 84071907 07/27/2018 0.68 0.00 0.68
OLPPB Legal Postage (PBF) 84222002 08/07/2018 0.47 0.00 0.47
Transaction Details
GJ No. Date Description Debit Credit
Trust-Brooks Facility Caseload - ot
90729985 10/07/2019 GTL GTL EFT Receipts 297.05
1121 GTL EFT Receipts 297.05 .
2566. Institution.Medical Payable - 148.53;
2101 Offender Funds 148.52
Narration: Batch: 2532258, Ref:HILL,KATHERINE-10/06/2019
90744605 10/09/2019 CRT Commissary Reqguiar Transaction 105.70
2101 Offender Funds 105.70
2501 Payable to Commissary 105.70
Narration: Batch: 2533024, Ref:102869977-Keefe Debit -
91009412 10/16/2019 LPOSPBF Legal Postage Disbursement (PBF) 50
2101 Offender Funds 0.50
2582 Postage (PBF) Payable - Direct 0.50
Narration: Batch: 2535608, Ref:EXP -
91009413 10/16/2019 LPOSPBF Legal Postage Disbursement (PBF} 50
2101 Offender Funds 0.50
2582 Postage (PBF) Payable - Direct 0.50
Narration: Batch: 2535608, Ref:EXP -
91009531 10/16/2019 REGPD Regular Postage Disbursement 1.75

2101 Offender Funds 1.75
Case:19-03329-jwo Doc#:22 Filed: 11/15/19 Page 8 of9
Date: 11/04/2019 13:39:08 Michigan Department Of Corrections Page 3 of 3

Trust Account Statement
For the period 10/01/2019 to 11/04/2019

 

 

 

Current
MDOC Nbr.: 250282 Name: Cadarette, Jeffrey Lee Lock Loc.: E Unit:008:Top:A
Birth Date: 11/19/1975 Location: EARNEST C. BROOKS CORRE Jurisdiction Dates: 04/01/2005 Active: Yes
Current Balance: 407.86 Hold Balance: .00 Account Dates: 05/14/2009 AIC. Status: Active
GJ No. Date Description Debit Credit
Trust-Brooks Facility Caseload
2583 Postage (State) Payable - Direct 1.75
Narration: Batch: 2535613, Ref-pstg -
91012656 10/16/2019 LCSTD Legal Copies Disbursement (State) -90
2101 Offender Funds 0.90
2581 Copies (State) Payable - Direct 0.90
Narration: Batch: 2535945, Ref:legal copies -
91043795 40/24/2049 GTL GTL EFT Receipts £297.05.
1121 GTL EFT Receipts 297.05
2566 Institution-Medical-Payabla —- = —-—>~ OO 148.53.
2101 Offender Funds 148.52
Narration: Batch: 2537044, Ref:HILL,KATHERINE-10/18/2019
91051385 10/21/2019 REGPD Regular Postage Disbursement 1.15
2101 Offender Funds 1.15
2583 Postage (State) Payable - Direct 1.15
Narration: Batch: 2537376, Ref:PSTG -
91051388 10/21/2019 REGPD Regular Postage Disbursement 1.60
2101 Offender Funds 1.60
2583 Postage (State) Payable - Direct 1.60
Narration: Batch: 2537376, Ref:PSTG -
91065947 10/23/2019 CRT Commissary Regular Transaction 105.41
2101 Offender Funds 105.41
2501 Payable ta Commissary 105.41
Narration: Batch: 2537997, Ref:102895781-Keefe Debit -
91103802 10/28/2019 JPAYJD JPay Media Credit Payable 40.00
2101 Offender Funds 40.00
2600 JPay Media Credit Payable 40.00
Narration: Batch: 2539785, Ref:0058465274-JPAY E-STAMP -
91108302 10/29/2019 GTLGTL EFT Receipts +297.05'-
1121 GTL EFT Receipts 297.05
2566 Institution Medical Payable 148.53
2101 Offender Funds 148.52
ee Narration: ~Batch: 2539858, Ref:HILL,KATHERINE-10/28/2019 . a
91134233 11/01/2019 GTL GTL EFT Receipts ‘297.05.
1121 GTL EFT Receipts 297.05
2566 Institution Medical Payable 148.53
2101 Offender Funds 148.52
Narration: Batch: 2541228, Ref:HILL,KATHERINE-10/31/2019
91154488 11/04/2019 GTLGTL EFT Receipts 142.05 °
1121 GTL EFT Receipts 142.05
2566 Institution Medical Payable 71.03
2101 Offender Funds 71.02
Narration: Batch: 2541704, Ref:-HILL,KATHERINE-1 1/03/2019
Total Receipts: 1,330.25

Total Disbursments: 257.81
Case:19-03329-jwb Doc #:22° Oh 5/1 reer Bi 9 SONS
bif Ci (el sa Wop. aU DO

aay ee

ra ero

Co a
- He nek Soe
| er oh ON PVP
| \y0
wa Ds PHYO SOY, VR $0 bo be

ex Sa Hees bao. QO LATO

Sut He (2808 Nk YY ON Wo
a ania oN a uN ts Long Aa a

Corse SO Uh LSS
AQ Yk vee eee
lb
Au teu en A oa ‘Sa Ly :
ae 1GEEO Sea og 2 ON ath aN
We edo = SN S
YuQLe PO SaA oe oe ) SIL & Lo 40 2S oe ah
Sok {yoag haydmayvoq SOAS PSHM
blagS| ARPOQ wo~n/ XS

Jc? ye on ox Snore

ASZ OYo\rsoy a
ROE EID) HT. @
